IN THE SUPREME COURT OF PENNSYLVANIA
                         EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,     : No. 295 EAL 2021
                                  :
               Respondent         :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
DENNIS HOLLOMAN,                  :
                                  :
               Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,     : No. 296 EAL 2021
                                  :
               Respondent         :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
DENNIS HOLLOMAN,                  :
                                  :
               Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,     : No. 297 EAL 2021
                                  :
               Respondent         :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
DENNIS HOLLOMAN,                  :
                                  :
               Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,     : No. 298 EAL 2021
                                  :
               Respondent         :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                          :
                                          :
DENNIS HOLLOMAN,                          :
                                          :
                  Petitioner              :

COMMONWEALTH OF PENNSYLVANIA,             : No. 299 EAL 2021
                                          :
                  Respondent              :
                                          : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court
            v.                            :
                                          :
                                          :
DENNIS HOLLOMAN,                          :
                                          :
                  Petitioner              :

COMMONWEALTH OF PENNSYLVANIA,             : No. 300 EAL 2021
                                          :
                  Respondent              :
                                          : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court
            v.                            :
                                          :
                                          :
DENNIS HOLLOMAN,                          :
                                          :
                  Petitioner              :

COMMONWEALTH OF PENNSYLVANIA,             : No. 301 EAL 2021
                                          :
                  Respondent              :
                                          : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court
            v.                            :
                                          :
                                          :
DENNIS HOLLOMAN,                          :
                                          :
                  Petitioner              :

COMMONWEALTH OF PENNSYLVANIA,             : No. 302 EAL 2021
                                          :
                  Respondent              :
                                          :

[295 EAL 2021, 296 EAL 2021, 297 EAL 2021, 298 EAL 2021, 299 EAL 2021, 300 EAL
                    2021, 301 EAL 2021 and 302 EAL 2021] - 2
                                               : Petition for Allowance of Appeal
             v.                                : from the Order of the Superior Court
                                               :
                                               :
DENNIS HOLLOMAN,                               :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

     AND NOW, this 5th day of January, 2022, the Petition for Allowance of Appeal is

DENIED.

     Justice Brobson did not participate in the consideration or decision of this matter.




[295 EAL 2021, 296 EAL 2021, 297 EAL 2021, 298 EAL 2021, 299 EAL 2021, 300 EAL
                    2021, 301 EAL 2021 and 302 EAL 2021] - 3